Filed 11/15/22 P. v. Franco CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D079397

           Plaintiff and Appellant,

           v.                                                         (Super. Ct. No. SCD220281)

 ABRAN FRANCO,

           Defendant and Appellant.


         APPEALS from a judgment of the Superior Court of San Diego County,
Joan P. Weber, Judge. Affirmed in part, reversed in part, and remanded with
directions.
         Cynthia M. Jones, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Charles C. Ragland, Assistant Attorney General,
A. Natasha Cortina, Alan L. Amann and Lynne G. McGinnis, Deputy
Attorneys General, for Plaintiff and Respondent.
      In a prior appeal, we affirmed Abran Franco’s convictions for two

counts of second-degree murder (Pen. Code,1 § 187, subd. (a)) based on two
separate shooting incidents, along with true findings on vicarious firearm
and gang enhancements (§§ 186.22, subd. (b)(1), 12022.53, subds. (d) and
(e)(1)). (People v. Franco (Dec. 10, 2012, D060354) [nonpub. opn.].)
      In 2020, Franco filed a petition to vacate his convictions and for

resentencing pursuant to amended section 1170.95 (now section 1172.6).2
After appointing counsel, finding that Franco had established a prima facie
case of entitlement to relief, and issuing an order to show cause, the trial
court held a hearing on the petition based on the evidentiary record of the
original trial. The trial court ultimately denied Franco’s petition as to one of
the second-degree murder convictions (count 2), but vacated his other second-
degree murder conviction (original count 1) and redesignated the offense as
assault (new count 1) and disturbing the peace (count 3).
      At Franco’s resentencing hearing, the court imposed upper-term

sentences for each of the new assault and disturbing the peace counts,3
applying the gang enhancement under section 186.22, subdivision (d) to each.
The court also sentenced Franco to 15 years to life for the second-degree



1     All further statutory references are to the Penal Code.

2    Franco brought his petition under former section 1170.95, which was
amended effective January 1, 2022, and then renumbered as section 1172.6
without substantive change on June 30, 2022. (See Stats. 2022, ch. 58, § 10,
(Assem. Bill No. 200).) We refer to the subject statute by its current number
throughout this opinion.

3    The trial court stayed the three-year sentence for disturbing the peace
pursuant to section 654, which prohibits punishing the same act or omission
under more than one provision. (See § 654, subd. (a).)
                                        2
murder in count 2, and imposed but stayed the gang enhancement under

section 186.22, subdivision (b)(5).4 The court struck the penalty for the
vicarious firearm enhancement, but did not strike the enhancement in its

entirety.5
      Franco contends on appeal: (1) that the trial court erred in denying his
section 1172.6 petition as to count 2, (2) that the gang enhancements must be
vacated as to all three counts due to amendments to section 186.22, and
(3) that the case must be remanded for resentencing on redesignated counts 1
and 3 due to amendments to section 1170, which altered the court’s discretion
in selecting a determinate sentence.
      The People cross-appeal, claiming that the trial court erred in:
(1) granting Franco’s section 1172.6 petition as to his original conviction for




4      Although the abstract of judgment and related minute order indicate
that the 15-year minimum parole eligibility enhancement (§ 186.22, subd.
(b)(5)) was not stayed, the court stated at the resentencing hearing that it
would impose and stay that enhancement. We rely on the trial court’s
statements at the hearing because “[w]here there is a discrepancy between
the oral pronouncement of judgment and the minute order or the abstract of
judgment, the oral pronouncement controls.” (People v. Zackery (2007) 147
Cal.App.4th 380, 385 (Zackery).)

5     The court stated at the resentencing hearing that it would strike the
25-year-to-life penalty under the firearm enhancement, but not the
enhancement in its entirety. As noted ante, the court’s oral pronouncements
control. (See Zackery, supra, 147 Cal.App.4th at p. 385.)
                                        3
second-degree murder in count 1, and (2) striking any portion6 of the
vicarious firearm enhancement accompanying count 2. The People concede,
however, that remand is required for resentencing on counts 1 and 3 in light
of amendments to section 1170 and that the gang enhancements should also
be vacated, but not as to count 2.
      We conclude that substantial evidence supports the trial court’s denial
of Franco’s 1172.6 petition for count 2, and that substantial evidence also
supports the granting of the petition as to count 1. Accordingly, we affirm
those aspects of the judgment. However, we accept the People’s concessions:
(1) that remand is required for resentencing on counts 1 and 3 pursuant to
amended section 1170, and (2) that we must reverse the jury’s true findings
on the gang enhancements as to those counts in light of intervening changes
in the law.
      We further conclude that the gang enhancement for count 2 and the
jury’s vicarious firearm enhancement true findings must also be vacated, and
we remand the matter to permit the People to retry those gang-related
enhancements if they so choose. If the People do retry the enhancements
(including the vicarious firearm enhancement) and they are found true, the
court may consider whether to exercise its discretion to impose a lesser-
included firearm enhancement at resentencing, subject to the limitations
prescribed in section 12022.53, subdivision (e)(2).


6     Both parties assume in their briefing that the trial court struck the
vicarious firearm enhancement entirely, but because the record shows the
court only struck the 25-year-to-life penalty, we construe the parties’
arguments accordingly. (See §§ 12022.53, subd. (h) [court may strike or
dismiss an enhancement pursuant to section 1385] and 1385, subd. (b)(1) [if
court has authority to strike or dismiss an enhancement, “the court may
instead strike the additional punishment for that enhancement in the
furtherance of justice . . . .”].)
                                        4
              FACTUAL AND PROCEDURAL BACKGROUND
A. Evidence from Underlying Proceedings
      1. Killing of Javier Quiroz
      One evening in August 2007, 14-year-old Javier Quiroz and two friends
were talking outside an apartment complex where Quiroz lived. Quiroz was
not known to be a member of any criminal gang. At one point that night,
Quiroz left his friends to meet a girl at nearby Colina Park. After some time
passed and it was getting late, his friends tried to call Quiroz but there was
no answer. Then they heard gunshots nearby, and shortly thereafter they
received a call from Quiroz’s phone. But when they answered the call, they
could only hear someone struggling to breathe on the other end of the line.
More gunshots rang out through the phone line and in the air. Quiroz’s
friends ran to the park and found him crawling near some bushes, bleeding
profusely. He died soon afterwards from a gunshot wound through the chest.
      During a subsequent interview with law enforcement, Franco said he
and other members of his gang, the Southeast Locos, drove to Colina Park
that night because a rival gang had challenged them to a fight there.
Franco’s gang believed it could be a setup, and he drove to the park with
other Southeast Locos members Reynaldo Torres and Anthony Zendejas to
“scope out the area[.]” Torres did not tell his cohorts he was carrying a gun at
the time, but Franco was not surprised Torres was armed.
      According to Franco, he saw Quiroz when they approached the park in
Franco’s car, and he pulled up to Quiroz so that Torres could ask him “where
you from,” a common way gang members confront potential rivals. Quiroz
did not answer, and instead took off running. Torres got out of the car and
began shooting at Quiroz, missing him at first. But Torres chased Quiroz,
found him behind a tree, and shot him multiple times. Torres then returned


                                       5
to Franco’s parked car and they left the scene. Franco found out the next day
that Quiroz died from his wounds.
      2. Killing of Angel Hernandez
      Eight months later, in April 2008, Angel Hernandez, a member of the
Trust No Souls (TNS) gang, walked into a market with two other men to buy
soda and batteries. The market was in Southeast Locos territory, but that
part of the neighborhood had been the subject of a dispute between the
Southeast Locos and TNS.
      According to law enforcement interviews and recorded conversations
with an informant, earlier that night, Franco, Zendejas, and Edwin Rendon,
another Southeast Locos member, discussed the fact that there had recently
been “a lot of tagging” or graffiti by rivals in their neighborhood, which they
saw as a sign of disrespect. They decided to drive around the neighborhood
in Franco’s car and look for rival gang members to confront. Although Franco
did not carry a weapon himself, he admitted he knew that Zendejas was
armed with a gun that night.
      When Franco drove past the market, he saw Hernandez and his
companions wearing gang attire. Franco turned the car around and pulled
into the market parking lot to confront them. When Zendejas asked “where
you from,” Hernandez’s group responded “TNS gang.” Zendejas challenged
them to a fight and started to exit the vehicle, but according to Franco,
Hernandez or someone in his group began throwing rocks at Zendejas and
the car. Zendejas responded by firing his gun at Hernandez from the
passenger seat. Franco then drove away with Zendejas and Rendon still in
the vehicle. Later that night, Franco learned of Hernandez’s death from
watching the news.




                                        6
      3. Gang Evidence
      Franco and the People stipulated at his trial that Franco, Zendejas,
Torres, Rendon, and others were members of the Southeast Locos, a criminal
street gang as the term was then defined by section 186.22. The parties also
stipulated that Hernandez was a member of TNS, a criminal street gang.
      The People’s gang expert testified about the significance of tagging in
gang rivalries and described what typically happens when gang members
challenge rival members. The expert stated that when a gang member asks,
“where you from,” the question usually invites a physical confrontation that
can escalate from fistfights to shootings. He further testified that guns were
Southeast Locos’ weapon of choice when challenging rivals. The expert
opined that gang members challenging rivals in their own home territory
would benefit their gang by, among other things, discouraging encroachment
on their turf.
B. Convictions and Sentence

      The People charged Franco by information 7 with the murder of Quiroz
in violation of section 187, subdivision (a), alleging that he committed the
murder “for the benefit of, at the direction of, and in association with a
criminal street gang with the specific intent to promote, further and assist in
criminal conduct by gang members within the meaning of [section]
186.22(b)(1).” The People further alleged that at least one principal in the
offense personally used a firearm and “proximately caused great bodily injury
and death” to a non-accomplice within the meaning of section 12022.53,


7      According to the People’s briefing on Franco’s 1172.6 petition, Zendejas
was charged in the information as Franco’s codefendant. Zendejas pled guilty
to first-degree murder for Quiroz’s death and second-degree murder with
personal use of a firearm in Hernandez’s death. He was sentenced to a
stipulated term of 44 years to life.
                                        7
subdivisions (d) and (e)(1). In a separate count, the People charged Franco
with Hernandez’s murder in violation of section 187, subdivision (a), alleging
the same gang- and firearm-related allegations.
       In April 2011, a jury convicted Franco of second-degree murder for
Quiroz’s killing and second-degree murder for Hernandez’s killing. (§ 187,
subd. (a).) The jury also made true findings on the enhancement allegations
that Franco acted to benefit a gang in both murders, and that at least one
principal in each offense personally used a firearm proximately causing great
bodily injury and death. (§§ 186.22, subd. (b)(1), 12022.53, subds. (d) and
(e)(1).)
       In July 2011, the trial court sentenced Franco to an indeterminate term
of 80 years to life in prison, consisting of 15 years to life for each of the
second-degree murder counts, plus 25 years to life for each attendant firearm
enhancement.
C. Prior Appeal
       Franco appealed his conviction, contending that mistakes in the
abstract of judgment should be corrected and that the trial court erred in
refusing to instruct the jury on voluntary manslaughter based on imperfect
self-defense in connection with Hernandez’s murder. In December 2012 we
ordered that the abstract of judgment be corrected, but otherwise affirmed.
(People v. Franco, supra, D060354.)
D. Petition for Resentencing
       In January 2020, Franco filed a petition for resentencing under former
section 1170.95 (current section 1172.6). The court appointed counsel for




                                          8
Franco, found that he had established a prima facie case of entitlement to
relief, and issued an order to show cause.
      In response to the order to show cause, the parties jointly submitted an
electronic copy of all the original trial transcripts to the court. After holding
a hearing, the trial court denied Franco’s petition as to count 2 for
Hernandez’s murder, but vacated his second-degree murder conviction for
Quiroz’s death and redesignated the offense as assault (§ 240 [new count 1])
and disturbing the peace (§ 415 [count 3]). At the hearing, the court noted
that leading up to Quiroz’s murder, the evidence did not show Franco was
aware that Torres had a gun, or that Franco knew or expected Torres would
shoot someone like Quiroz, who was not a rival gang member. The court
observed that there was no evidence that Franco encouraged Torres to shoot,
or that Franco supplied the gun, or that Franco knew Torres or Zendejas
might escalate the confrontation from brawling to killing, or that Franco had
ever been with the gang before when it committed an armed shooting, or that
he knew the gang was going to kill an “innocent kid.” Accordingly, the court
found insufficient evidence of implied malice in connection with Quiroz’s
murder, and it granted his petition as to that count.
      In contrast, the court stated that Franco’s culpability in Hernandez’s
death was supported by the fact that Franco knew, from the prior encounter
with Quiroz, that such confrontations could end in death. The court also
found it significant that Franco went out with his friends that night and
agreed to drive the car specifically to confront rivals to protect their turf,
knowing Zendejas was armed with a gun. The court therefore denied
Franco’s petition as to aiding and abetting the murder of Hernandez.
      At Franco’s resentencing hearing, the court imposed upper term
sentences of three years each for the redesignated assault and disturbing the


                                         9
peace counts arising from Quiroz’s death, pursuant to the gang enhancement
under section 186.22, subdivision (d), which authorizes the court to elevate a
misdemeanor offense into one punishable as a felony and provides for three
possible terms of imprisonment: one, two, or three years. (§ 186.22, subd.
(d); see Robert L. v. Superior Court (2003) 30 Cal.4th 894, 906–907; People v.
Sweeney (2016) 4 Cal.App.5th 295, 301.) The court stayed Franco’s three-
year sentence for disturbing the peace pursuant to section 654.
      The court again imposed a sentence of 15 years to life for Hernandez’s
murder, and the court imposed and stayed a gang enhancement under section
186.22, subdivision (b)(5), which would require that Franco serve a minimum
of 15 years before he is eligible for parole. Both parties argued that the court
only had discretion to either strike or impose the vicarious firearm
enhancement, and the court remarked that it was unfortunate it could not
choose one of the lesser enhancements. Ultimately the court did not strike
the firearm enhancement entirely, but in light of Franco’s limited
involvement with the actual use of a firearm, the court decided to strike the
25-year-to-life penalty under section 12022.53, subdivisions (d) and (e)(1).
      Franco and the People both timely appealed the judgment.
                                 DISCUSSION
                                        I
      Franco first argues that the trial court erred in denying his section
1172.6 petition as to his conviction for the Hernandez murder. In their cross-
appeal, the People contend that the court erred in granting Franco’s petition
as to his conviction for second-degree murder in connection with Quiroz’s
death. We conclude there was no reversible error in the trial court’s rulings
with respect to either of the two convictions.




                                       10
A. Governing Law
      Effective January 1, 2019, Senate Bill No. 1437 significantly limited
the scope of the felony-murder rule and eliminated liability for murder under
the natural and probable consequences doctrine through two key provisions.
(Stats. 2018, ch. 1015, § 1, subd. (f); see People v. Strong (2022) 13 Cal.5th
698, 707-708 (Strong).) First, Senate Bill No. 1437 amended section 189 so
that “[d]efendants who were neither actual killers nor acted with the intent
to kill can be held liable for murder only if they were ‘major participant[s] in
the underlying felony and acted with reckless indifference to human life[.]’ ”
(Strong, at p. 708, citing § 189, subd. (e)(3).) Second, it amended section 188
to provide that, when the felony-murder rule does not apply, a principal in
the crime of murder can only be convicted where they acted “with malice
aforethought,” and “[m]alice shall not be imputed to a person based solely on
his or her participation in a crime.” (§ 188, subd. (a)(3); see People v.
Gentile (2020) 10 Cal.5th 830, 842–843 (Gentile).)
      Senate Bill No. 1437 also established a new procedure to allow
defendants who could not have been convicted under the new law to petition
the sentencing court to vacate their murder conviction and resentence them
on any remaining counts. (See § 1172.6, subd. (a); Strong, supra, 13 Cal.5th
at p. 708.) After receiving a petition containing the required information,
“the court must evaluate the petition ‘to determine whether the petitioner
has made a prima facie case for relief.’ ” (Strong, at p. 708, citing § 1172.6,
subd. (c).) If the defendant makes a prima facie showing of entitlement to
relief, the court must issue an order to show cause and hold an evidentiary
hearing. (§ 1172.6, subds. (c), (d)(3).)
      Effective January 1, 2022, Senate Bill No. 775 (2020–2021 Reg. Sess.)
(Senate Bill No. 775) amended section 1172.6 to clarify certain aspects of the


                                           11
law, including that (1) the burden of proof at a resentencing hearing under
this section is “on the prosecution to prove, beyond a reasonable doubt, that
the petitioner is guilty of murder” under California law as amended by
Senate Bill No. 1437 and (2) “[a] finding that there is substantial evidence to
support a conviction for murder . . . is insufficient to prove, beyond a
reasonable doubt, that the petitioner is ineligible for resentencing.”
(§ 1172.6, subd. (d)(3); see also Stats. 2021, ch. 551, § 1, subd. (c).) Senate
Bill No. 775 clarified that the trial court’s role in a section 1172.6 proceeding
is to act as an independent fact finder and determine, in the first instance,
whether the petitioner committed murder under the law as amended by
Senate Bill No. 1437. (People v. Clements (2022) 75 Cal.App.5th 276, 294,
297 (Clements); see also People v. Garrison (2021) 73 Cal.App.5th 735, 745,
fn. omitted [the trial court acts as “an independent fact finder, to determine
beyond a reasonable doubt whether defendant is guilty of murder under a
valid theory of murder”].)
      “Though [Senate Bill No. 1437] abolished the natural and probable
consequences doctrine, it maintained the viability of murder convictions
based on implied malice, and the definition of implied malice remains
unchanged. (§ 188.)” (Clements, supra, 75 Cal.App.5th at p. 298.) “[S]econd
degree murder . . . is ‘the unlawful killing of a human being with malice
aforethought but without the additional elements, such as willfulness,
premeditation, and deliberation, that would support a conviction of first
degree murder.’ [Citation.] . . . ‘Malice is implied when the killing is
proximately caused by “ ‘an act, the natural consequences of which are
dangerous to life, which act was deliberately performed by a person who
knows that his conduct endangers the life of another and who acts with
conscious disregard for life.’ ” [Citation.] In short, implied malice requires a


                                        12
defendant’s awareness of engaging in conduct that endangers the life of
another . . . .’ ” (People v. Cravens (2012) 53 Cal.4th 500, 507.)
B. Standard of Review
      We review the trial court’s factual findings for substantial evidence.
(Clements, supra, 75 Cal.App.5th at p. 298.) “Our job on review is different
from the trial judge’s job in deciding the petition. While the trial judge must
review all the relevant evidence, evaluate and resolve contradictions, and
make determinations as to credibility, all under the reasonable doubt
standard, our job is to determine whether there is any substantial evidence,
contradicted or uncontradicted, to support a rational fact finder’s findings
beyond a reasonable doubt.” (Ibid.) We will not reverse unless there is no
hypothesis upon which sufficient substantial evidence exists to support the
trial court’s decision. (People v. Bolin (1998) 18 Cal.4th 297, 331.) We must
“presume in support of the judgment the existence of every fact the trier
could reasonably deduce from the evidence.” (People v. Jones (1990) 51
Cal.3d 294, 314.) “The same standard applies when the conviction rests
primarily on circumstantial evidence.” (People v. Kraft (2000) 23 Cal.4th 978,
1053.) “An appellate court must accept logical inferences that the [trier of
fact] might have drawn from the circumstantial evidence.” (People v.
Maury (2003) 30 Cal.4th 342, 396.)
C. Analysis
      1. Hernandez Murder Conviction
      Franco contends that the trial court erred in denying his section 1172.6
petition as to count 2 for Hernandez’s murder. Specifically, Franco argues




                                        13
there was insufficient evidence to support the trial court’s finding that he
acted with implied malice. We disagree.
      As noted, one harbors implied malice when committing an act that is
dangerous to life, knowing that it endangers the life of another, and does so
with a conscious disregard for life. (People v. Nieto Benitez (1992) 4 Cal.4th
91, 106–107.) In this case, Franco agreed to drive Zendejas and other gang
members around their neighborhood specifically to look for rivals. Franco
knew that Zendejas was armed with a gun. When Franco drove past the
market and saw Hernandez and his companions wearing gang attire, he
turned the car around and drove into the parking lot to confront them. When
asked post-arrest whether he knew that the odds of a shooting happening
that night were “pretty good”, Franco said “yes, it’s true.”
      Moreover, the People’s gang expert testified that when a gang member
instigates a physical confrontation with a rival, the altercation can quickly
escalate from fighting with fists to shooting. Franco also knew this to be true
because, just eight months earlier, when he and Zendejas were driving
together with Torres looking for rival gang members, the outing ended with
Quiroz being shot to death without any provocation.
      The trial court could reasonably infer that Franco acted with actual
knowledge of and conscious disregard for the danger to human life when he
again agreed to drive fellow gang members to seek out and confront rival
gang members—and did so knowing that one of his fellow gang members was
again armed with a firearm. Franco intentionally aided Zendejas by driving
him to confront Hernandez knowing that Zendejas was armed, and Franco
even said in his post-arrest interview that he was the one who spotted
Hernandez in the first place. Even if Franco did not specifically intend to aid
Zendejas in committing a shooting, “an aider and abettor who does not


                                       14
expressly intend to aid a killing can still be convicted of second degree
murder if the person knows that his or her conduct endangers the life of
another and acts with conscious disregard for life.” (Gentile, supra, 10
Cal.5th at p. 850.) Substantial evidence supports such a finding on this
record.
      Franco argues that this theory of implied malice “is just another way of
attempting to revive the defunct natural and probable consequences
doctrine . . . .” We disagree. Courts have rejected similar arguments in other
cases. (See, e.g., People v. Glukhoy (2022) 77 Cal.App.5th 576, 590 (Glukhoy);
People v. Superior Court (Valenzuela) (2021) 73 Cal.App.5th 485, 503–504;
People v. Powell (2021) 63 Cal.App.5th 689, 711–713.) “[U]nder the natural
and probable consequences doctrine, the prosecution was not required to
prove the mental state required for implied malice: the aider and abettor was
subjectively aware of the risk of death and acted in conscious disregard
thereof. On the other hand, the prosecution must prove those elements to
establish direct aiding and abetting liability.” (Glukhoy, at p. 590.) Thus,
Franco’s liability for directly aiding and abetting implied malice murder
required a higher degree of culpability (subjective awareness and conscious
disregard of the risk of death) than the now-invalid natural and probable
consequences theory of aiding and abetting murder.
      Franco’s conviction in count 2 for directly aiding and abetting an
implied malice murder is also supported by other evidence. “It is well-settled
that the presence at the scene of the crime and failure to prevent it,
companionship and conduct before and after the offense, including flight, are
relevant to determining whether a defendant aided and abetted in the
commission of the crime.” (Glukhoy, supra, 77 Cal.App.5th at p. 599.)




                                       15
“Motive is another circumstance to be considered in determining aiding and
abetting liability.” (Id. at pp. 599–600.)
      Here, Franco was not only present at the scene, his companionship
with Zendejas extended back to at least Quiroz’s murder, Franco plotted with
his cohorts beforehand to retaliate against rivals for perceived disrespect, he
identified Hernandez as a target, and he provided Zendejas with the means
to flee the scene. These facts all support the court’s finding that Franco aided
and abetted an implied malice murder. (See also People v. Schell (2022) 84
Cal.App.5th 437, 442–443.) We therefore conclude that the trial court did not
err in denying Franco’s section 1172.6 petition as to Hernandez’s murder.
      2. Quiroz Murder Conviction
      The People argue that the trial court’s granting of Franco’s petition as
to the Quiroz murder was erroneous because it rested on the fact that Quiroz
was not a gang member. Regardless of whether the evidence might have
supported a contrary finding, however, there was ample evidentiary support
for the trial court’s finding that the prosecution failed to establish Franco
acted with implied malice beyond a reasonable doubt. As we have noted, the
trial court sits as the fact-finder in a section 1172.6 hearing (Clements, supra,
75 Cal.App.5th at p. 295), and our job on review is limited to determining
whether there is substantial evidence to support the trial court’s finding. (Id.
at p. 298.) We decline the People’s invitation to second-guess the trial court’s
factual finding on implied malice.
      As the trial court noted, in contrast to the circumstances surrounding
Hernandez’s murder, there was no evidence with respect to the Quiroz
murder that Franco was aware Torres had a gun or that Franco had
previously participated in a gang shooting. For the Hernandez murder,
moreover, Franco’s group encountered Hernandez after setting out with the


                                        16
specific purpose of seeking confrontation. But when Franco’s group
encountered Quiroz, Franco said they only intended to “scope out the area”
and look for signs of a setup. For the Quiroz murder, there was also
substantial evidence supporting the trial court’s finding that Franco had no
reason to know Torres would suddenly chase after and shoot someone who
was not a rival gang member.
      Viewing the totality of the evidence in a light most favorable to the
judgment, we conclude that substantial evidence supports the trial court’s
conclusion that the prosecution failed to prove beyond a reasonable doubt
that Franco acted with implied malice in connection with the Quiroz
shooting. While contrary evidence may exist to support a different finding,
our task is not to reweigh the evidence. (See Clements, supra, 75 Cal.App.5th
at p. 298; People v. Stanley (1995) 10 Cal.4th 764, 793 [“ ‘If the circumstances
reasonably justify the trier of fact’s findings, the opinion of the reviewing
court that the circumstances might also reasonably be reconciled with a
contrary finding does not warrant a reversal of the judgment.’ ”].) It would be
extraordinary for us to substitute our judgment for that of the fact-finder and
conclude that the record establishes as a matter of law that Franco acted
with implied malice beyond a reasonable doubt. We therefore find no
reversible error in the trial court’s decision to vacate and redesignate
Franco’s conviction relating to Quiroz’s murder.
                                        II
      Franco asserts, and the People concede, that the case should be
remanded for resentencing given ameliorative changes to section 1170, which
governs determinate sentencing. We accept the People’s concession and




                                       17
agree that due to Franco’s youth8 at the time of the offenses, remand for
resentencing is appropriate under section 1170 with respect to his upper term
sentences for redesignated counts 1 and 3.
      Assembly Bill No. 124 (Stats. 2021, ch. 695, § 5 (Assembly Bill
No. 124)) and Senate Bill No. 567 (Stats. 2021, ch. 731, § 1.3), both effective
January 1, 2022, amended section 1170 to require that in situations where
three possible terms of imprisonment may be imposed for a crime, the trial
court must impose the lower term if the defendant’s youth was a contributing
factor in the commission of the offense, “unless the court finds that the
aggravating circumstances outweigh the mitigating circumstances [and] that
imposition of the lower term would be contrary to the interests of justice[.]”
(§ 1170, subds. (b)(1) and (b)(6).) Accordingly, section 1170 now contains “a
presumption in favor of a low prison term when a defendant is under 26
years of age at the time of the offense.” (People v. Flores (2022) 73
Cal.App.5th 1032, 1038 (Flores).)
      We agree with the parties that Assembly Bill No. 124’s amendments
apply retroactively to Franco’s convictions for counts 1 and 3, which were not
final at the time the amendments became effective. (See People v.
Gerson (2022) 80 Cal.App.5th 1067, 1095; Flores, supra, 73 Cal.App.5th at
p. 1039.) Because Franco was 20 years old at the time of the offenses, the
trial court is now required to examine whether his age “was a contributing
factor” that would require imposing the lower term. (§ 1170, subd. (b)(6).) It
must also exercise its discretion as to aggravating and mitigating
circumstances to decide whether imposing the lower term would be contrary



8     Section 1016.7 defines youth as anyone “under 26 years of age on the
date the offense was committed.” (§ 1016.7, subd. (b); Assem. Bill No. 124
(2021-2022 Reg. Sess.) § 4.)
                                       18
to the interests of justice. (Ibid.) The People do not contend (and we see no
basis for concluding) that the record clearly indicates the trial court would
not have imposed low-term sentences if it had been fully aware of its
discretion under newly enacted subdivision (b)(6) of section 1170.
Accordingly, we remand the case for resentencing on Franco’s redesignated
counts 1 and 3 for assault and disturbing the peace.
                                       III
      Franco also asserts that the gang enhancements imposed by the trial
court under section 186.22, subdivisions (b)(5) and (d), must be reversed due
to a retroactive change in the statutory scheme governing gang
enhancements. (See Stats. 2021, ch. 699, § 3, eff. Jan. 1, 2022 (Assembly Bill

No. 333).)9 We agree.
      Section 186.22, subdivision (b)(1) generally provides for a sentencing
enhancement for any “person who is convicted of a felony committed for the
benefit of, at the direction of, or in association with a criminal street gang,
with the specific intent to promote, further, or assist in criminal conduct by
gang members.”



9      Franco does not challenge the jury’s true finding, as part of the
vicarious firearm enhancement, that he was a principal in a crime where at
least one principal caused death to a non-accomplice by personally and
intentionally discharging a firearm pursuant to section 12022.53,
subdivisions (d) and (e)(1). As discussed post, we note that section 12022.53,
subdivision (e)(1), also requires a true finding that Franco violated section
186.22, subdivision (b), in order for the vicarious firearm enhancement to
apply.
       Furthermore, as we discuss post, section 12022.53, subdivision (e)(2),
provides that a gang enhancement under section 186.22 cannot be imposed
“in addition to an enhancement imposed pursuant to [section 12022.53,
subdivision (e)], unless the person personally used or personally discharged a
firearm in the commission of the offense.”
                                        19
      Effective January 1, 2022, Assembly Bill No. 333 amended section
186.22 to require proof of additional elements to establish a gang
enhancement. (People v. Lopez (2021) 73 Cal.App.5th 327, 343 (Lopez).)
When Franco was tried, he stipulated that he was a member of the Southeast
Locos, a criminal street gang within the meaning of section 186.22. At that
time, section 186.22 defined a “ ‘criminal street gang’ ” as “any ongoing
organization, association, or group of three or more persons . . . whose
members individually or collectively engage in, or have engaged in, a pattern
of criminal gang activity.” (Former § 186.22, subd. (f), italics added.)
Assembly Bill No. 333 narrowed the definition to “an ongoing, organized
association or group of three or more persons . . . whose members collectively
engage in, or have engaged in, a pattern of criminal gang activity.” (§ 186.22,
subd. (f), italics added.) This change requires that the People “prove that two
or more gang members committed each predicate offense.” (People v. Delgado
(2022) 74 Cal.App.5th 1067, 1072; accord, Lopez, at pp. 344–345.)
      Assembly Bill No. 333 also narrowed the definition of “pattern of
criminal gang activity,” such that the predicate offenses must have been
committed by two or more members of the gang (as opposed to any persons)
and must have “commonly benefited a criminal street gang” in a manner
“more than reputational[.]” (§ 186.22, subd. (e)(1), italics added.)
Additionally, at least one of the predicate offenses must have occurred after
the effective date of the chapter, and the last of those offenses must have
occurred within three years of the prior offense and the alleged current
offense. (Ibid.) Assembly Bill No. 333 precluded the current offense from
counting as a predicate offense, and also reduced the number of qualifying
offenses that can be used to establish a pattern of criminal gang activity.
(§ 186.22, subds. (e)(2) and (e)(1)(A)-(Z).)


                                         20
      The People concede, and we accept their concession, that the
misdemeanor-to-felony gang enhancement under section 186.22, subdivision
(d), should be reversed as to counts 1 and 3 because Assembly Bill No. 333’s
changes are retroactive and no evidence was introduced regarding predicate
offenses. Franco “has a constitutional right to a jury trial on every element of
the charged enhancement.” (Lopez, supra, 73 Cal.App.5th at p. 346.)
Furthermore, reversal is necessary because the People concede, and we agree,
that the absence of this proof was not harmless beyond a reasonable doubt.
(See People v. Sek (2022) 74 Cal.App.5th 657, 668 (Sek).)
      We also agree with the People’s assertion, which Franco does not
dispute, that the People may retry the gang enhancement allegations on
remand if they so choose. (See Sek, supra, 74 Cal.App.5th at p. 669 [allowing
the People to retry gang enhancements on remand because reversal was not
“based on the insufficiency of the evidence required to prove a violation of the
statute as it read at the time of trial,” so “the double jeopardy clause of the
Constitution will not bar a retrial.”]; People v. Shirley (1982) 31 Cal.3d 18, 71
[retrial permitted where posttrial change in law invalidates certain evidence
because prosecution proved its “case under the law as it then stood” having
“had little or no reason to produce other evidence of guilt.”].)
      However, we reject the People’s argument that the parole eligibility
gang enhancement under section 186.22, subdivision (b)(5), should remain
intact as to count 2 because the denial of Franco’s section 1172.6 petition as
to that count made his conviction “final” for retroactivity purposes. Under
section 1172.6, a defendant who succeeds on a resentencing petition is
entitled to vacatur of the murder conviction “and to recall [of] the sentence
and resentenc[ing] . . . on any remaining counts in the same manner as if the
petitioner had not previously been sentenced, provided that the new sentence,


                                        21
if any, is not greater than the initial sentence.” (§ 1172.6, subd. (d)(1), italics
added; see also id., subd. (d)(3) [“If the prosecution fails to sustain its burden
of proof, the prior conviction, and any allegations and enhancements attached
to the conviction, shall be vacated and the petitioner shall be resentenced on
the remaining charges.”].) Because the trial court granted Franco’s petition
as to the murder conviction in count 1, section 1172.6 required a recall of the
entire sentence and resentencing on the remaining counts. As a result,
Franco’s conviction on count 2 was no longer final for retroactivity purposes.
(See People v. Keel (2022) 84 Cal.App.5th 546, 564–565.)
      Furthermore, under the “full resentencing” rule, “when part of a
sentence is stricken on review, on remand for resentencing ‘a full
resentencing as to all counts is appropriate, so the trial court can exercise
its sentencing discretion in light of the changed circumstances.’ [Citation.]”
(People v. Buycks (2018) 5 Cal.5th 857, 893.) Resentencing is not limited to
“just the portion [of the sentence] subjected to recall” as the People suggest.
(See ibid.) Rather, the full resentencing rule allows a court to revisit all prior
sentencing decisions when resentencing a defendant. (People v. Valenzuela
(2019) 7 Cal.5th 415, 424–425.)
      The People cite People v. Padilla (2022) 13 Cal.5th 152 (Padilla), but
that case does not support their assertion that count 2’s gang enhancement
cannot be disturbed. In Padilla, the Supreme Court stated that a case is
final “when ‘the criminal proceeding as a whole’ has ended[,]” and when a
sentence is vacated, the judgment becomes nonfinal and the trial court
“regain[s] the jurisdiction and duty to consider” what punishment is
appropriate. (Padilla, at pp. 161–162, italics added.) Thus, Padilla supports
our conclusion.




                                        22
      Accordingly, we conclude that all of the gang enhancements under
section 186.22 imposed by the trial court must be vacated, but the People
may re-try the enhancements if they so choose.
                                       IV
      Although neither party raised this issue, because we are vacating the
jury’s true findings on the gang enhancement allegations, we must also
reverse its true findings as to the gang-related vicarious firearm
enhancements. (See § 12022.53, subds. (d) and (e)(1).) A vicarious firearm
enhancement under section 12022.53, subdivision (e)(1), is dependent on a
true finding that the defendant “violated subdivision (b) of Section 186.22.”
(§ 12022.53, subd. (e)(1)(A).) Accordingly, vacating the gang enhancement
true findings in this case means the jury’s vicarious firearm enhancement
true findings must be vacated as well.
      Since we are vacating the firearm enhancement and the case is being
remanded for resentencing on other grounds, we need not decide whether the
trial court was aware of its discretion to impose a lesser firearm
enhancement, or whether the People forfeited the issue. As stated above, the
People may retry some or all of the vacated gang-related enhancement
allegations, including the vicarious firearm enhancement, if they so choose.
      We also note that section 12022.53, subdivision (e)(2), provides that a
gang enhancement pursuant to section 186.22 “shall not be imposed on a
person in addition to an enhancement imposed pursuant to [section 12022.53,
subdivision (e)], unless the person personally used or personally discharged a
firearm in the commission of the offense.” (Italics added.) There was no true
finding, and the evidence does not show, that Franco personally used or
discharged a firearm in the commission of the charged offenses. Therefore, if
the People retry the vacated enhancement allegations and they are found


                                       23
true, the court should not impose both the section 186.22 enhancements and
the vicarious firearm enhancements available under section 12022.53,
subdivision (e).
      Lastly, if imposing a vicarious firearm enhancement, the court may
consider whether to exercise its discretion to impose a lesser firearm
enhancement, but we express no opinion as to how the court should exercise
its discretion on remand. (People v. Tirado (2022) 12 Cal.5th 688, 692.)
                                DISPOSITION
      Franco’s sentence and the jury’s true findings on the gang-related
enhancement allegations (§ 186.22, subd. (b)), including the vicarious firearm
enhancement (§ 12022.53, subds. (d) and (e)(1)), are vacated.
      The matter is remanded to the trial court for further proceedings in
accordance with this opinion. The People shall have 60 days from the date of
the remittitur to file an election to retry Franco on the vacated
enhancements. If the People elect not to retry them, or after any retrial, the
trial court shall resentence Franco accordingly. At resentencing, the trial
court may exercise its sentencing discretion with respect to the vicarious
firearm enhancement under section 12022.53.
      Following the conclusion of proceedings on remand, the trial court shall
amend the abstract of judgment as necessary and forward copies of the




                                       24
amended abstract to the appropriate law enforcement and custodial officials.
In all other respects, the judgment is affirmed.




                                                             BUCHANAN, J.

WE CONCUR:




MCCONNELL, P. J.




HUFFMAN, J.




                                      25